                                            Case 3:20-cv-03825-WHO Document 7 Filed 06/16/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7       GAYLENE L. BOLANOS,                             Case No. 20-cv-03825-WHO (PR)

                                   8
                                                        Petitioner,
                                                                                           ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10       JENKINS,

                                  11
                                                        Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                          INTRODUCTION
                                  14          Federal prisoner Gaylene L. Bolanos seeks release under 28 U.S.C. § 2241 from
                                  15   FCI-Dublin because she believes she is at high risk of contracting COVID-19 under her
                                  16   current conditions of confinement. Bolanos’s claims cannot proceed through a § 2241
                                  17   action. She must raise her compassionate release request in her criminal case in the
                                  18   Eastern District of California, where she was sentenced. Her conditions of confinement
                                  19   claims must be raised through a civil rights action, not through a habeas action.1
                                  20   Accordingly, this federal habeas corpus action is DISMISSED without prejudice.
                                  21                                           BACKGROUND
                                  22          According to the petition, Bolanos is a 63-year-old female with various ailments
                                  23   (e.g., a heart-valve defect and high blood pressure) and is currently held at FCI-Dublin.
                                  24   In 2015, she was convicted in the United States District Court in the Eastern District of
                                  25   California on charges of conspiracy to defraud (18 U.S.C. § 286) and presenting a false
                                  26
                                       1
                                  27    In this regard, pending in this District is a certified class action concerning conditions at Santa
                                       Rita Jail, Babu v Ahern, 18-7677. It is not covid-specific but in light of her concerns Bolanos may
                                  28   wish to contact class counsel, Ernest Galvan and Kara Janssen at the Rosen Bien law firm, 101
                                       Mission St., 6th floor SF 94105-1738.
                                          Case 3:20-cv-03825-WHO Document 7 Filed 06/16/20 Page 2 of 5




                                   1   claim to the government (18 U.S.C. § 287). Dkt. No. 556, Bolanos v. United States, No.
                                   2   1:13-CR-362 AWI BAM (E.D. Cal). A sentence of 120 months was imposed. (Id.) Her
                                   3   appeal to the Ninth Circuit was unsuccessful and the U.S. Supreme Court denied her
                                   4   petition for writ of certiorari. (Id.)
                                   5                                     STANDARD OF REVIEW
                                   6          The Court may entertain a petition for writ of habeas corpus from a person claiming
                                   7   to be “in custody in violation of the Constitution or laws or treaties of the United States.”
                                   8   28 U.S.C. § 2241(c)(3). A district court considering an application for a writ of habeas
                                   9   corpus shall “award the writ or issue an order directing the respondent to show cause why
                                  10   the writ should not be granted, unless it appears from the application that the applicant or
                                  11   person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                  12                                            DISCUSSION
Northern District of California
 United States District Court




                                  13          Petitioner Bolanos seeks § 2241 habeas relief under (i) 18 U.S.C. § 3582; (ii) the
                                  14   Equal Protection Clause; and (iii) United States Attorney General William Barr’s March
                                  15   and April 2020 memoranda to the Bureau of Prisons to release or transfer inmates prison
                                  16   authorities deem at-risk for contracting COVID-19 and who are otherwise suitable for such
                                  17   relief. As I explain below, I cannot act on her claims on this petition. Her request under §
                                  18   3582 must be brought in the court that sentenced her, which is in the Eastern District of
                                  19   California. And because she challenges the conditions of her confinement, I lack
                                  20   jurisdiction over her habeas petition.
                                  21          i.      18 U.S.C. § 3582
                                  22          Bolanos seeks compassionate release under 18 U.S.C. § 3582. This claim needs to
                                  23   be filed in the district court in the Eastern District of California. See Bolden v. Ponce, No.
                                  24   2:20-cv-03870-JFW-MAA, 2020 WL 2097751, at *2 (C.D. Cal. May 1, 2020) (citing
                                  25   United States v. Rala, 954 F.3d 594, 595 (3d Cir. 2020)) (“Section 3582’s text requires
                                  26   those motions to be addressed to the sentencing court, a point several Circuits have
                                  27   noted.”); cf. United States v. Ono, 72 F.3d 101, 102 (9th Cir. 1995) (“Because the purpose
                                  28   of a [section] 3582 motion is resentencing, a motion under [section] 3852(c) is
                                                                                      2
                                          Case 3:20-cv-03825-WHO Document 7 Filed 06/16/20 Page 3 of 5




                                   1   undoubtedly ‘a step in the criminal case’”). See also United States v. Alexander, 951 F.3d
                                   2   706, 708 (6th Cir. 2019) (“The authority granted by the First Step Act is limited: ‘A court
                                   3   that imposed a sentence for a covered offense may . . . impose a reduced sentence.’”)
                                   4   (quoting The First Step Act, Pub. L. No. 115-391, §404(b), 132 Stat. 5194 (Dec. 21,
                                   5   2018)); and United States v. Smith, 896 F.3d 466, 473 (D.C. Cir. 2018) (noting that “a
                                   6   sentencing court” must decide “whether to grant a sentence reduction”).
                                   7          Furthermore, “[d]istrict courts have no authority to reduce a federal inmate’s
                                   8   sentence under 18 U.S.C. § 3582(c)(1)(A) pursuant to federal habeas proceeding under
                                   9   28 U.S.C. § 2241.” Ray v. Finley, No. 3:19-CV-0988, 2019 WL 5569616, at *4 (M.D. Pa.
                                  10   Oct. 29, 2019); see also Rodriguez-Aguirre v. Hudgens, 739 F. App’x 489, 490-91
                                  11   (affirming dismissal of section 2241 petition for compassionate release because petitioner
                                  12   “did not challenge the legality of his conviction or sentence”); Himmel v. Upton, No. 4:18-
Northern District of California
 United States District Court




                                  13   CV-804-O, 2019 WL 1112923, at *2-3 (N.D. Tex. Mar. 11, 2019) (dismissing section
                                  14   2241 petition because compassionate release request for medical reasons does “not allege
                                  15   [petitioner] is in custody as a result of a constitutional violation”); Rowe v. Ortiz, No. 19-
                                  16   17371, 2019 WL 5078727, at *2 (D. N.J. Oct. 10, 2019) (district court lacks jurisdiction on
                                  17   habeas review to modify a sentence under 18 U.S.C. § 3582); Maestro v. Ives, No. CV 14-
                                  18   1069 R (JC), 2014 WL 6389370, at *2 n.4 (C.D. Cal. Nov. 13, 2014) (a “request for a
                                  19   reduced sentence [under § 3582(c)] is not cognizable on federal habeas review.”); Share v.
                                  20   Krueger, 553 F. App’x 207, 208-09 (3d Cir. 2014) (habeas petition under section 2241 is
                                  21   not appropriate vehicle to review denial of compassionate release).
                                  22          Bolanos’s request for compassionate release under 18 U.S.C. § 3582 is DENIED. I
                                  23   lack jurisdiction to hear compassionate release claims brought under § 2241. Any such
                                  24   request must be brought in the United State District Court in the Eastern District of
                                  25   California where she was sentenced. She should file the motion in her criminal case,
                                  26   Bolanos v. United States, No. 1:13-CR-362 AWI BAM.
                                  27          ii., iii. Equal Protection and Barr’s Directive
                                  28          Bolanos seeks relief based on the conditions of her confinement at FCI-Dublin.
                                                                                      3
                                          Case 3:20-cv-03825-WHO Document 7 Filed 06/16/20 Page 4 of 5




                                   1   This is a civil rights claim, not a habeas claim. Although granting the relief of release is
                                   2   within the ambit of a habeas court, her claims are properly the subject of a civil rights
                                   3   complaint “[d]espite the relief” sought. Shook v. Apker, 472 F. App’x 702, 702-03 (9th
                                   4   Cir. 2012). See Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (habeas corpus action
                                   5   proper mechanism for challenging an unlawful conviction or sentence; civil rights action
                                   6   proper method for challenging conditions of confinement); Crawford v. Bell, 599 F.2d 890,
                                   7   891-892 & n.1 (9th Cir. 1979) (affirming dismissal of habeas petition on basis that
                                   8   challenges to terms and conditions of confinement must be brought in civil rights
                                   9   complaint). The petition will be dismissed without prejudice to Bolanos filing a federal
                                  10   civil rights action.
                                  11          Bolanos is reminded that The Prison Litigation Reform Act of 1995 amended 42
                                  12   U.S.C. § 1997e to provide that “[n]o action shall be brought with respect to prison
Northern District of California
 United States District Court




                                  13   conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in
                                  14   any jail, prison, or other correctional facility until such administrative remedies as are
                                  15   available are exhausted.” 42 U.S.C. § 1997e(a). A federal prisoner accordingly must
                                  16   exhaust all available administrative remedies with the Bureau of Prisons before filing a
                                  17   federal civil rights claim in federal court. See Porter v. Nussle, 534 U.S. 516, 524-25
                                  18   (2002) (holding that revised § 1997e(a) applies to Bivens actions). There is a pending class
                                  19   action concerning the conditions of incarceration at Santa Rita, and as I stated in footnote
                                  20   one Bolanos may wish to contact class counsel with her concerns.
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
                                          Case 3:20-cv-03825-WHO Document 7 Filed 06/16/20 Page 5 of 5




                                   1                                         CONCLUSION
                                   2          This federal habeas corpus action is DISMISSED without prejudice to Bolanos
                                   3   filing a request for compassionate release in the sentencing court and without prejudice to
                                   4   her filing a civil rights action after she has exhausted her administrative remedies.
                                   5          The Clerk shall enter judgment in favor of respondent and close the file.
                                   6          IT IS SO ORDERED.
                                   7   Dated: June 16, 2020
                                                                                         _________________________
                                   8
                                                                                         WILLIAM H. ORRICK
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
